Citation Nr: 1454478	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  95-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a right knee injury for the period from July 14, 1986, to July 26, 2006.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to July 21, 2009.  


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from May 1970 to March 1972.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for residuals of a right knee injury and assigned an initial 20 percent disability rating, effective June 5, 1989.  

The appellant appealed both the initial rating and effective date assigned by the RO for his service-connected right knee disability.  In October 1996, the appellant testified at a Board hearing at the RO.  In a March 1997 decision, the Board granted an earlier effective date of July 14, 1986, for the award of service connection for the appellant's service-connected right knee disability.  The issue of entitlement to an initial rating in excess of 20 percent for the right knee disability was remanded for additional evidentiary development.  

The appellant appealed the Board's March 1997 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 1998 order, the Court vacated the Board's March 1997 decision and remanded the matter for consideration of an inextricably intertwined claim of clear and unmistakable error in a June 1981 Board decision denying service connection for a right knee disability.  

In September 1999, the Board denied the appellant's motion to revise the June 1981 Board decision on the basis of clear and unmistakable error.  In a separate September 1999 decision, the Board again granted an earlier effective date of July 14, 1986, for the award of service connection for the appellant's service-connected right knee disability.  The RO effectuated this award in a January 2000 rating action, assigning an initial 20 percent rating for the appellant's service-connected right knee disability from July 14, 1986.

On July 26, 2006, the appellant underwent a total right knee replacement.  In a December 2006 rating decision, the RO assigned a 100 percent rating for the appellant's right knee disability, effective July 26, 2006, and a 30 percent rating from September 1, 2007.  In a January 2009 rating decision, the RO assigned a 60 percent rating for the appellant's service-connected right knee disability, effective September 1, 2007.

In a July 2009 letter, the Board offered the appellant the opportunity to participate in an additional hearing as the Veterans Law Judge who had conducted the October 1996 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014).  Later that month, the appellant responded that he wished to attend a hearing before another Veterans Law Judge who would decide his case.  In September 2009, the Board remanded the issue of to an initial rating in excess of 20 percent for residuals of a right knee injury for the period from July 14, 1986, to July 26, 2006, and in excess of 60 percent for the period beginning September 1, 2007, to the RO for the purpose of affording the appellant the opportunity to appear at his requested hearing.  

In February 2010, the appellant testified at a hearing before a second Veterans Law Judge sitting at the RO.  At the hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 60 percent for residuals of a right knee injury on or after September 1, 2007.  In addition, he raised the issue of entitlement to a total rating based on individual unemployability due to his service-connected right knee disability (TDIU).  

In a May 2010 decision, the Board dismissed the appeal with respect to the issue of entitlement to a rating in excess of 60 percent for residuals of a right knee injury for the period on or after July 21, 2006.  The Board remanded the remaining matters for additional evidentiary development and due process considerations.  In September 2011, the Board again remanded the matter for additional evidentiary development.  

While the matter was in remand status, in a March 2012 rating decision, the RO granted TDIU, effective from July 21, 2009.

In August 2012 and October 2012 letters, the appellant was offered the opportunity to participate in an additional Board hearing because the Veterans Law Judge who had conducted the February 2010 hearing had also left the employ of the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014).  He was advised that, unless he responded within 30 days, it would be presumed that he did not wish to attend another hearing.  The appellant failed to respond within the applicable time period.  

In December 2012 and August 2014, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the Agency of Original Jurisdiction (AOJ) has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The appellant has not argued otherwise.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders, which have also been reviewed by the RO.  


FINDINGS OF FACT

1.  For the period from July 14, 1986, to July 26, 2006, the appellant's service-connected residuals of a right knee injury were manifested by a history of multiple meniscectomies with subjective complaints of significant pain, episodic buckling, as well as objective findings of effusion into the joint.  His service-connected right knee disability was not shown to include ligamentous laxity, lateral instability, or subluxation.

2.  For the period from July 14, 1986, to July 26, 2006, the appellant's service-connected residuals of a right knee injury also included X-ray evidence of significant arthritis, noncompensable limitation of flexion and extension, as well objective findings of swelling, crepitus, and painful motion, productive of mild to moderate functional impairment.

3.  On May 2, 1989, the appellant underwent surgery to treat his service-connected right knee disability, and his physician had ordered a period of convalescence from May 2, 1989, to June 15, 1989, after which he was released to return to work.  

4.  Prior to July 21, 2009, the appellant's service-connected disabilities combined to a 30 percent rating from July 14, 1986; a 100 percent rating from May 2, 1989; a 30 percent rating from July 1, 1989; a 100 percent rating from July 26, 2006; and 60 percent rating from September 1, 2007.  

5.  The most probative evidence establishes that prior to July 21, 2009, the appellant was gainfully employed on a full-time basis, and his service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for residuals of a right knee injury, status post meniscectomies, for the period from July 14, 1986, to July 26, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

2.  The criteria for a separate initial 10 percent rating for right knee arthritis with limitation of motion for the period from July 14, 1986, to July 26, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

3.  The criteria for a temporary total rating for residuals of a right knee injury, status post meniscectomies, for the period from May 2, 1989, to June 30, 1989, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

4.  Prior to July 21, 2009, the criteria for a total rating based on individual unemployability due to service-connected disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Because the matter at issue in this case concerns an appeal from an initial rating following an award of service connection, VA's VCAA notice obligations have been fully satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant contend, that there are any notification deficiencies which have resulted in prejudice to him.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

The appellant was also provided an opportunity to testify at a hearing before two different Veterans Law Judges.  A review of the transcripts indicates that during these hearings, the issues on appeal were discussed, including the elements necessary to substantiate the claims.  The appellant, through his testimony and questioning by his then-representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action is necessary to comply with VA's duties as set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With respect to the duty to assist, the Board finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant has been duly notified of the records VA was unable to obtain.  The appellant has also been afforded multiple VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examination reports contain the necessary findings upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  The appellant has not argued otherwise.  


Background

The appellant's service treatment records show that he was seen on multiple occasions in connection with his complaints of right knee pain, status post injury.  X-ray studies were normal, and he was treated with casting, light duty, and crutches.  Clinical impressions included a torn medial meniscus and chondromalacia patella.  

The post-service record on appeal includes private clinical records showing that, in March 1980, the appellant was hospitalized after he twisted his knee while dancing.  The diagnosis was possible torn semilunar cartilage.  In April 1980, the appellant underwent an arthroscopy and arthrotomy with medial meniscectomy at a VA facility.  

Private clinical records show that the appellant sought medical treatment in January 1986 after he sustained a twisting injury to his right knee while at work.  Examination showed minimal effusion as well as tenderness.  X-ray studies showed moderately advanced degenerative changes for someone of the appellant's age.  The impression was probable torn lateral meniscus.  Later that month, the appellant underwent an open lateral meniscectomy.  On follow-up in February 1986, he exhibited 90 degrees of right knee motion.  He was noted to be doing well, and physical therapy was initiated.  In April 1986, the appellant was given a release to return to work.  

VA clinical records show that, in September 1988, the appellant was seen for right knee pain.  He reported a history of a work injury which had necessitated surgery.  He indicated that he had returned to work in April 1986 and performed light duty for six months.  The assessment was status post right knee injury.  

In February 1989, the appellant was referred by his workers' compensation attorney for a medical evaluation of his right knee.  On examination, the appellant claimed to have discomfort and effusion in his knee.  The appellant further claimed that he had not been able to return to work since his knee surgery in 1986.  Rather, he indicated that he had reached "a settlement" with his employer and was now planning to apply for Social Security disability.  [Here, the Board notes that the RO attempted to obtain the appellant's records from the Social Security Administration, but was advised that no such records were on file].  Examination showed effusion on the right knee but no deformity.  Range of motion was from zero to 110 degrees.  X-ray studies demonstrated mild narrowing of the joint space.  The diagnosis was degenerative joint disease of the right knee.  

In a May 1989 letter, the appellant's physician noted that the appellant had a history of a twisting right knee injury which had been treated surgically two years earlier.  He noted that the appellant was thereafter released to return to work, but had had some difficulty with his knee and in the interim had sustained "several more presumed at the time to be minor injuries."  The physician noted that X-ray studies had shown several apparent loose bodies and moderately severe degenerative changes.  The appellant reported moderately severe medial pain.  Examination showed tenderness and moderate swelling in the knee but no detectable effusion.  The appellant walked with a moderately gonalgic gait.  He claimed that he often used a cane.  Surgery was recommended.  In May 1989, the appellant underwent an anterior synovectomy, removal of loose bodies, and debridement of multiple arthritic loose spurs.  Surgical records describe the appellant as being significantly improved on discharge.  The discharge diagnosis was severe gonarthrosis.  

In a June 1989 statement, the appellant indicated that his physician had ordered a period of convalescence from May 2, 1989, to June 15, 1989, after which he was again released to return to work.  

In an October 1989 letter, the appellant's private physician indicated that the appellant's right knee had significantly deteriorated since service.  He indicated that, if the appellant still on active duty presently, it would be his determination that the appellant was unfit for worldwide duty.  

VA clinical records show that, in September 1989, the appellant was given a referral to the orthopedic clinic for evaluation of his right knee.  At that time, he exhibited limited range of right knee motion.  In November 1989, the appellant was evaluated in the orthopedic clinic.  It was noted that the appellant was status post debridement and had been doing well.  He also had a history of gout.  Examination showed good range of right knee motion and a well healed scar.  There was no ligamentous instability.  There was some moderate grating.  X-ray studies showed severe degenerative joint disease with normal alignment.  On examination in December 1989, the appellant was noted to have occasional pain in his right leg.  He was noted to have gout and gonarthrosis of the right knee.  The appellant was advised to return to the clinic in three months, but he explained that he was scheduled to begin a period of incarceration.  Records show that the appellant apparently remained incarcerated until at least 1991.  

In August 1993, the appellant was afforded a VA medical examination.  He reported a history of a lateral meniscectomy in 1986 and surgical debridement in 1989.  He indicated that his current right knee symptoms included chronic pain and swelling aggravated by standing, walking, squatting, stooping, and navigating stairs.  He also claimed to have recurrent episodes of giving way.  Examination showed well healed surgical scars.  The knee lacked five degrees from terminal extension and no more than 110 degrees of flexion.  He did have pain and crepitus on range of motion.  There was rather generalized swelling and tenderness to palpation.  The impression was severe residuals of an old right knee injury with development of severe degenerative arthritis, postoperative.  The examiner concluded that the appellant's current right knee disability was related to his in-service injury.  

In a September 1993 rating decision, the RO granted service connection for residuals of a right knee injury and assigned an initial 20 percent disability rating, effective June 5, 1989.  As set forth above, the appellant appealed both the initial rating and effective date assigned.  

Private clinical records show that, in November 1993, the appellant visited his physician and claimed to have reinjured his right knee a few days earlier.  Examination demonstrated that there was no instability or effusion present.  The appellant was administered a steroid injection due to pain.  

In April 1994, the appellant sought treatment in the VA clinic in connection with his right knee disability.  Examination showed flexion to 90 degrees.  He was lacking 5 degrees of extension.  There was crepitus and tenderness, but no instability.  The impression was severe degenerative joint disease of the right knee.  In October 1994, the appellant reported intermittent right knee pain, as well as occasional burning upon ambulation.  Examination showed range of motion from zero to 70 degrees with crepitus.  There was a moderate amount of tenderness.  In April 1995, the appellant reported chronic right knee pain and occasional swelling.  He reported that he was currently a student.  Examination showed multiple healed surgical scars.  Range of motion was from five to 90 degrees with crepitus.  There was no laxity.  The impression was right knee degenerative joint disease.  

VA clinical records show that, in April 1996, the appellant sought treatment for right knee pain.  He was issued a hinged brace and cane at his request for severe right knee degenerative joint disease.  

At an October 1996 Board hearing, the appellant testified that his right knee symptoms included pain, swelling, instability, giving way, guarding, loss of strength and muscle loss, and limitations on his ability to walk.  He indicated that he also experienced increased pain throughout his range of motion.  The appellant claimed that, in 1986, he had been terminated from his job of 16 years as a result of his knee disability.  When asked about SSA disability benefits, the appellant indicated that he had been "turned town once again."  He claimed that he had not been able to pursue it further, as he had been unable to find anyone to "take his case."  Transcript at page 7.  The appellant indicated that, after he was terminated by his employer, he took a job driving a truck.  He indicated that, after he developed problems driving long distances, he enrolled in technical college and was scheduled to graduate in the late spring.  He indicated that his knee disability generally did not interfere with his studies, but if his knee was really painful that day, he did not attend class.  He indicated, however, that "basically I don't miss a lot of days."  Transcript at page 16.  

VA clinical records show that, in August 1997, the appellant was evaluated for physical therapy for his right knee.  Range of motion was from 5 to 100 degrees.  It was noted that he walked independently and used a knee brace.  He claimed that his right knee hurt when he walked.  He indicated that he also had a cane.  In October 1997, the appellant was noted to have decreased range of motion in his knee with mild effusion.  In August 1998, he again exhibited some limitation of motion and tenderness on palpation.  Between November 1998 and May 2004, the appellant was seen on a frequent and regular basis for multiple medical issues, including diabetes, hypertension, and morbid obesity.  In November 1998, his complaints included generalized joint stiffness in the early morning.  He indicated that taking pain medication reduced his pain.  He exhibited decreased range of right knee motion, but no effusion.  He was counseled to increase his exercise.  In March 1999, the appellant exhibited decreased range of right knee motion, but no effusion.  He was again counseled to exercise and control his diet.  In April 1999, he exhibited decreased range of motion, crepitus, and well healed surgical scars, but no effusion.  In September 1999, the appellant exhibited good range of motion and good strength.  In February 2000, the appellant's complaints included right knee pain.  He explained that he was in the process of constructing an addition to his house and had been performing a lot of wiring and other work which had increased his knee pain.  Examination showed decreased range of motion in the right knee and some crepitus.  The appellant was tender behind the knee, but there was no effusion.  The appellant was encouraged to get daily exercise, including participating in an aquatic program to protect his joints.  In October 2000, the appellant had a physical therapy consultation.  He indicated that he had knee pain when walking on an incline.  Examination showed that the right knee joint was normal.  The appellant walked with his right knee bent.  Extension was limited to a moderate degree.  In November 2000, the appellant reported that pool therapy had helped his knee.  

In December 2000, the appellant was seen in the VA orthopedic clinic for continuing right knee pain.  He indicated that he continued to be active in swimming when he could but that his pain was fairly significant especially with activities.  He indicated, however, that he was still able to get around and was keeping very active.  He indicated that he did not desire knee surgery at that point.  

In February 2001, the appellant reported that he had been advised to have a knee replacement, but had decided to wait it out for now.  Examination showed decreased range of motion with some crepitus but no effusion.  In June 2001, the appellant exhibited decreased range of motion and pronounced crepitus, but no effusion.  On subsequent visits in 2001 and 2002, examinations again showed decreased range of motion and some crepitus, but no effusion.  He was repeatedly counseled on diet and exercise.  During 2003, the appellant was seen on multiple occasions in connection with his multiple chronic conditions, but he had no complaints pertaining to his right knee.  In November 2003, it was noted that the appellant ambulated without any difficulty and exhibited normal strength and range of motion in his lower extremities.  In March 2004, the appellant reported a chronic, dull aching pain in his right knee which was made worse by driving.  He rated his pain as a 5 on a pain scale of 1 to 10.  He requested referral to an orthopedic surgeon for a possible joint replacement.  

In May 2004, the appellant was seen in the VA orthopedic clinic.  It was noted that he had end stage degenerative joint disease on radiographs.  He indicated, however, that he was not bothered enough by right knee symptoms at that point to consider a total knee joint replacement, nor did he want to receive any injections.  The appellant indicated that he would reflect on his options.  

Subsequent VA records show that, in January 2006, the appellant was again seen in the orthopedic clinic with complaints of foot and ankle pain.  It was noted that he was a truck driver and got a lot of wear and tear on his right ankle from the gas pedal.  It was also noted that the appellant had osteoarthritis of the right knee, but was not ready for a replacement.  Laboratory testing showed some suspicion for gout.  It was noted that the appellant had osteoarthritis in his feet, but that gout may be an overriding factor.  Later in January 2006, the appellant was seen by his primary care provider.  He reported that he had recently been seen in the orthopedic clinic with complaints of knee and ankle pain and was told he had gout.  The appellant was again counseled regarding his poor compliance to diet and medication and advised that his condition was consistent with his poor diet and failure to control his insulin levels.  

In a February 2006 statement, the appellant indicated that his right knee symptoms had progressed past the point of moderate and were becoming severe.  He indicated that he had been informed that he needed a total joint reconstruction.  

VA clinical records show that, in March 2006, the appellant sought treatment for right knee discomfort.  He indicated that he continued to work as a truck driver.  On examination, the appellant walked and stood normally, without limp or instability.  He exhibited full range of motion.  There were well healed scars on the knee.  Test coordination was normal.  X-ray studies showed advanced degenerative joint disease.  A knee replacement was discussed, but the appellant chose to pursue other treatment options, including steroid injections.  

In July 2006, the appellant was evaluated in the VA orthopedic clinic for right knee pain.  He reported that he continued to keep very active.  Physical examination showed healed surgical scars.  Range of motion was described as excellent, from -10 to 120 degrees, with significant crepitus.  He did not have effusion, and his ligaments appeared stable.  X-ray studies showed severe degenerative changes.  The appellant elected a total knee replacement which was performed on July 26, 2006.  

The appellant underwent VA medical examination in September 2006 at which time he reported a history of a total right knee arthroplasty in July 2006.  The examiner indicated that the appellant's right knee disability had a significant effect on his occupational activities, including decreased mobility, problems lifting and carrying, lack of stamina, and weakness or fatigue.  He needed a cane to ambulate.  The examiner noted that the appellant had worked as a truck driver from 1991 to 2006, but had not worked since his most recent knee surgery.  The examiner indicated that the appellant's right knee disability would not impact activities of daily living, such as feeding, bathing, dressing, and grooming.  

In October 2006, the appellant was seen in the VA orthopedic clinic for postoperative evaluation.  It was noted that the appellant had been doing well, except for some limitation of motion.  In December 2006, the appellant reported that he had returned to work, but was having problems with knee swelling, pain and stiffness after truck driving.  The orthopedic surgeon indicated that the appellant may not be able to continue in this line of work.  The appellant later discussed his knee problems with his primary care provider.  The appellant's options were discussed, including the need for aggressive physical therapy, as well as the possibility of a change in jobs or filing for medical disability.  

In a December 2006 rating decision, the RO assigned a 100 percent rating for the appellant's right knee disability effective July 26, 2006, and a 30 percent rating from September 1, 2007, pursuant to the rating criteria for a total knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In a January 2009 rating decision, the RO assigned a 60 percent rating for the appellant's service-connected right knee disability, effective September 1, 2007.  

VA clinical records show that, in January 2007, the appellant reported that he felt unsure about whether he could return to his work as a truck driver secondary to knee pain.  He indicated that he had attempted to apply for Social Security disability benefits, but had learned that he was not eligible.  

In a December 2007 statement, the appellant claimed that he had attempted to return to work in November 2006, but was only able to last six days.  He indicated that he had again returned to work in October 2007, but had continued to experience problems with stiffness, pain, and swelling. 

In February 2008, the appellant was seen in the VA clinic for a routine visit.  It was noted that he was status post right knee replacement.  The appellant was able to extend and flex his knee fully, and there was no swelling.  Similar findings were noted during an August 2008 examination, including full range of motion, no joint swelling, and well healed surgical scars.  In February 2009, the appellant was counseled on his poor diet and attributed it to the fact that he was working as a truck driver.  

The appellant underwent VA medical examination in October 2008.  He complained of continued right knee pain and limited motion, which made it hard for him to get in and out of his truck.  He indicated that he continued to work 12 hours daily as a truck driver, working five to six days weekly.  After examining the appellant and reviewing the record, the examiner indicated that the appellant's right knee disability had a significant effect on his occupational activities, including decreased mobility, problems lifting and carrying, and weakness or fatigue.  In addition to difficulties getting in and out of the truck, he noted that the appellant had to stop every two hours to stretch due to right knee stiffness.  

At an October 2009 VA medical examination, the appellant reported that, because he had been having problems with both of his knees, when he turned 62, he decided it was time for him to retire from his job as a truck driver.  

At his February 2010 Board hearing, the appellant claimed that, during the period from 1986 to 2006, he had experienced constant knee pain which he estimated was a 9 or 10 on a pain scale of 1 to 10.  He further claimed that performing any activity would exacerbate his pain, although he was never totally incapacitated.  He also claimed that, during this period, his right knee would occasionally buckle.  The appellant indicted that, as a result, he was terminated from his job because they felt his was a "safety risk."  The appellant stated that he had used a cane and brace "pretty much all the time."  Transcript at page 12.  He also reported experiencing some stiffness and crepitus during this period.  The appellant testified that he underwent surgery in 1989, after which he improved but never fully recovered, although his physician had released him to return to work after six weeks.  The appellant indicated that, after his 2006 surgery, he continued to experience right knee pain which he rated as a daily average of a six or seven.  He indicated that his pain would increase when he engaged in activities, such as pushing a lawn mower or standing on his feet for longer than two to three hours.  The appellant indicated that, when he became old enough to retire, he did so in order to "save my legs."  He indicated that he had retired on July 20, 2009.  The appellant indicated that, when he went to apply for retirement benefits, he inquired about his prior claim for disability benefits and was told that the agency had no record of such a claim.  The appellant indicated that he no longer worked.  

At a VA medical examination in October 2011, the appellant reported that after his right knee replacement, he had experienced pain, swelling, and stiffness when driving his truck, which was his usual occupation.  The appellant indicated that he felt unable to perform any other type of work, as he had no other skills.  The examiner concluded that the appellant's service-connected right knee disability, as well as his service-connected left knee disability, did not prevent employment, although it severely impacted physical employment and mildly impacted sedentary employment.  

In a January 2012 medical opinion, a VA examiner reviewed the record on appeal and concluded that it was less likely than not that the appellant's service-connected right knee disability had rendered him unable to secure and follow a substantially gainful occupation between July 14, 1986, and July 26, 2006.  She explained that, given the nature of the pathology present, the appellant's right knee disability would likely have prevented prolonged walking and standing, as well as heavy lifting and carrying, but that it would have only very minimally impacted sedentary labor.  She further noted that the record showed that the appellant had been employed as a truck driver until 2009, when he retired.  

In September 2014, the appellant underwent a VA medical examination for the purposes of obtaining a retrospective medical opinion regarding the degree of additional limitation of motion in his right knee for the period from July 1986 to July 2006 due to weakened movement, excess fatigability, incoordination, flare-ups and pain.  In connection with the examination, the examiner examined the appellant, conducted a retrospective chart, and reviewed the appellant's symptoms and medical history.  The appellant reported that, in July 1986, he underwent a lateral meniscectomy, after which his pain continued to increase and became constant.  He further claimed that he had lost his job at the power company because he was unable to work a full day due to his knee disability.  The appellant claimed that, although he was told that he could return to work if his knee improved, in November 1986, the company's doctor told him that he would not be able to continue employment due to his knee condition and he was terminated.  The appellant reported that he did not work from 1986 until 1991, when he returned to work doing electrical wiring.  He also claimed to have worked as a truck driver until 2006, at which point, he "started to have severe pain and swelling" resulting in knee replacement surgery in July 2006. 

After reviewing the record in detail, including progress notes, surgical notes, X-ray reports, and physical therapy notes, and after examining the appellant and considering his reported symptoms, the examiner concluded that, for the period from July 1986 to early 2004, it was likely that pain mildly impacted the functional ability of the appellant's right knee.  She indicated that, from March 2004 to 2006, it was likely that pain moderately impacted the functional ability of the appellant's right knee.  She indicated that she was unable to provide an opinion on additional functional loss in degrees of limitation of motion because such an opinion would be based on speculation due to the lack of necessary data regarding flare-ups, fatigability, incoordination, etc.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2014).  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under VA's Rating Schedule, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a maximum 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The initial question at issue in this case is the appellant's entitlement to an initial rating in excess of 20 percent for the service-connected residuals of a right knee injury for the period from July 14, 1986, to July 26, 2006.  The appellant has argued that he is entitled to "at least" a 30 percent initial disability rating during this period.  

As a preliminary matter, the Board observes that the basis for the RO's assignment of the initial 20 percent disability rating is somewhat unclear.  The Board observes that, although the RO listed Diagnostic Code 5257 in the September 1993 rating decision on appeal, the body of its rating decision noted that the initial 20 percent rating was based on symptoms such as arthritis, limitation of motion, multiple surgeries, swelling, and pain.  There was no mention of subluxation or lateral instability.  Additionally, the Board observes that subsequent rating decisions cite to multiple additional Diagnostic Codes, including Diagnostic Codes 5055, 5256, 5260, 5261, and 5262.  

The Board notes that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  After a careful review of the record, the Board finds that the clinical findings and demonstrated symptomatology indicate that application of Diagnostic Codes 5003, 5260, 5261, and 5258 are most appropriate and advantageous to the appellant.  

In particular, the Board finds that the evidence of record supports the assignment of an initial maximum 20 percent rating for residuals of multiple knee surgeries pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, and a separate 10 percent disability rating for arthritis with limitation of motion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  

As set forth above, the record documents that the appellant has a history of multiple knee surgeries, including an April 1980 arthroscopic arthrotomy with medial meniscectomy, a January 1986 open lateral meniscectomy, and a May 1989 anterior synovectomy, removal of loose bodies, and debridement of multiple arthritic loose spurs.  In addition, the record shows that during the period from July 14, 1986, to July 26, 2006, the appellant's right knee symptoms included significant right knee pain, multiple notations of effusion on the right knee, and subjective reports of buckling and difficulty walking for which he requested and was issued a brace and cane.  

Given this medical history and symptomatology, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5258, pertaining to dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the maximum rating available under this diagnostic code and no higher rating is available.  

The Board has considered the fact that the record on appeal documents post-operative right knee scars during the initial rating period in question.  The evidence, however, indicates that repeated examination showed that such scarring was not painful, unstable, or otherwise symptomatic, nor were his scars shown to be large enough to meet the criteria for a compensable rating.  The appellant has never contended otherwise.  Thus, there is no basis for a separate compensable rating for scarring during the period from July 14, 1986, to July 26, 2006.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

The record on appeal, however, does show that, in addition to the symptomatology contemplated in the 20 percent rating assigned for the appellant's service-connected right knee disability under Diagnostic Code 5258, the appellant also exhibited right knee arthritis and limitation of motion.  

As set forth above, repeated X-ray studies during the period in question consistently showed that the appellant exhibited significant degenerative joint disease of the right knee.  VA's Rating Schedule rates arthritis established by X-ray findings on the basis of limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  As delineated in detail above, however, repeated examinations conducted during the period in question consistently showed that the appellant's right knee flexion and extension were not limited to the extent necessary to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.

For example, on examination in February 1986, shortly after undergoing an open lateral meniscectomy, the appellant exhibited 90 degrees of right knee flexion.  In February 1989, his range of motion was from zero to 110 degrees.  In August 1993, his right knee lacked five degrees from terminal extension and exhibited 110 degrees of flexion.  In April 1994, examination showed that the appellant's right knee flexion was to 90 degrees, and he lacked only 5 degrees of extension.  In October 1994, his range of right knee motion was from zero to 70 degrees.  In April 1995, his range of motion was from five to 90 degrees.  In August 1997, the appellant exhibited range of right knee motion from 5 to 100 degrees.  In July 2006, just prior to his knee replacement surgery, the appellant exhibited "excellent" range of motion, from -10 to 120 degrees.  

These range of motion findings do not meet the criteria for a compensable rating under either Diagnostic Code 5260 or 5261, nor is there any other probative evidence of record documenting such compensable limitation of flexion or extension.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  Under these circumstances, there is no basis for separate ratings for compensable limitation of flexion and extension.  See VA O.G.C. Prec. Op. No. 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004). 

Although compensable loss of flexion or extension has not been shown, the record does contain evidence of additional right knee symptoms productive of functional loss, including painful motion and swelling.  As noted, VA examiners have estimated that during the period between July 14, 1986, and July 26, 2006, the appellant's right knee symptoms would have mildly to moderately impacted his functional ability, preventing activities such as prolonged walking and standing, heavy lifting and carrying.  In light of these factors, the Board finds that a separate 10 percent rating is therefore appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206-07; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The Board finds that there is insufficient evidence to show that additional factors would restrict motion to such an extent that the criteria for a rating higher than 10 percent would be justified.  During the period in question, there were no clinical findings of significant atrophy, trophic changes, muscle weakness, or other pathology indicative of functional loss warranting a rating in excess of 10 percent.  

The Board has carefully considered the appellant's February 2010 hearing to the effect that during the period from 1986 to 2006, he had experienced constant knee pain which he estimated was a 9 or 10 on a pain scale of 1 to 10 and that he had used a cane and brace on a near constant basis.  The Board finds that such statements are lacking in credibility in that they are contradicted by the contemporaneous evidence of record, to which the Board assigns greater probative weight.  For example, records show that, in March 2004, the appellant rated his knee pain as a 5 on a pain scale of 1 to 10.  Moreover, the first reference to a cane in the clinical record is not until 1989, and the appellant was not issued a brace until 1997.  Regardless, the Board notes that the appellant's symptoms of right knee pain were considered in assigning the 20 percent rating under Diagnostic Code 5258 and may not be considered here too.  38 C.F.R. § 4.14 (prohibiting pyramiding).  

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative or additional diagnostic code does not result in a rating in excess of that now assigned.

For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

In this case, although the appellant claims to have experienced instability in his knee during the period in question, the clinical evidence shows that his right knee ligaments were consistently stable on clinical examination, with no objective indication of subluxation or lateral instability.  For example, on evaluation in the orthopedic clinic in September 1989, the examiner indicated that there was no ligamentous instability present.  A private examination in November 1993 similarly demonstrated that there was no instability present.  In April 1994, examination showed no instability, and examination in April 1995 also showed no laxity.  On orthopedic evaluation in July 2006, the appellant's ligaments again appeared stable.  Thus, although the appellant claimed to experience some instability and giving way, no objective instability has been shown and any impairment due to locking and giving way has now been compensated in the rating assigned pursuant to Diagnostic Code 5258.  In view of the foregoing, the Board finds no basis on which to assign a separate compensable rating under Diagnostic Code 5257, in addition to the currently assigned 20 percent disability rating under 5258 and 10 percent rating under Diagnostic Codes 5003, 5260, 5261, nor would application of Diagnostic Code 5257 in lieu of these codes be appropriate.

Here, the Board notes that, under 38 C.F.R. § 4.30 (2014), a total disability rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in surgery necessitating at least one month of convalescence.  In this case, the record shows that, on May 2, 1989, the appellant underwent surgery to treat his service-connected right knee disability.  The record shows that the appellant's physician had ordered a period of convalescence from May 2, 1989, to June 15, 1989, after which he was released to return to work.  Pursuant to 38 C.F.R. § 4.30, therefore, the criteria for a temporary total rating for the period from May 2, 1989, to June 30, 1989, is appropriate.  

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the criteria for a temporary total rating for the period from May 2, 1989, to June 30, 1989, is appropriate.  38 C.F.R. § 4.30.  The preponderance of the evidence is otherwise against the assignment of a schedular rating in excess of 20 percent for the period from July 14, 1986, to July 26, 2006, for the appellant's service-connected residuals of a right knee injury, status post surgeries, and a schedular rating in excess of 10 percent for right knee arthritis and limitation of motion.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In reaching its decision, the Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, however, the Board finds no basis for further action on this question because there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected right knee disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disability, including pain, limitation of motion, functional loss, locking, and joint effusion, are fully contemplated by the Rating Schedule.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. In other words, the Veteran uses the assistive devices for factors of his service-connected disability that are contemplated by the schedular criteria.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

Moreover, the appellant's service-connected right knee disability has not necessitated frequent periods of hospitalization, and he has not contended otherwise.  In addition, the Board finds that the appellant's service-connected right knee disability has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Although the appellant's service-connected right knee disability has been shown to have a significant impact on his usual occupation by causing pain and decreased mobility, it has not been shown to result in marked interference with employment.  Rather, the record shows that the appellant remained employed or in school during the period in question.

In any event, in recognition of the industrial impairment caused by his service-connected right knee disability, the appellant has been awarded a temporary 100 percent rating for his right knee disability from May 2, 1989, to June 30, 1989; as well as a 20 percent rating for residuals of his right knee injury, status post surgeries, and a separate 10 percent rating for right knee arthritis and limitation of motion, for the period from July 14, 1986, to July 26, 2006.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no probative evidence that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria during the period in question.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered the appellant's entitlement to a total rating based on individual unemployability due to service-connected disability for the period prior to July 21, 2009.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

As set forth above, the RO has awarded a total rating based on individual unemployability as of July 21, 2009, which corresponds to the date he retired.  Thus, the Board's consideration will be limited to the period prior to that time, notwithstanding the period from July 26, 2006, to August 31, 2007, when the appellant was in receipt of a 100 percent schedular rating for his service-connected right knee disability.  

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a total rating based on individual unemployability due to service-connected disability prior to July 21, 2009.

As set forth above, the record shows that, from July 14, 1986, a 20 percent disability rating was in effect for the appellant's service-connected residuals of a right knee injury, and the Board has now assigned a separate 10 percent rating for arthritis, from July 14, 1986, and a temporary total rating under 38 C.F.R. § 4.30 for the period from May 2, 1989, to June 30, 1989.  Effective July 26, 2006, the RO assigned a 100 percent rating for the appellant's service-connected right knee disability, and effective September 1, 2007, the RO assigned a 60 percent rating for the appellant's service connected right knee disability.  Additionally, service connection for a left knee disability, early degenerative joint disease with meniscus tear, was awarded effective December 6, 2007, and an initial zero percent rating was assigned.  The appellant's combined disability rating is therefore as follows:  30 percent from July 14, 1986; 100 percent from May 2, 1989, to June 30, 1989; 30 percent from July 1, 1989, to July 25, 2006; 100 percent from July 26, 2006, and 60 percent from September 1, 2007.  See 38 C.F.R. § 4.25 (2014).  

Thus, the appellant does not meet the percentage requirements set forth in section 4.16(a) for an award of a total rating based on individual unemployability for the entire period in question; thus, the Board has also considered his entitlement on an extraschedular basis under section 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  Regardless, the Board concludes that the record shows that the appellant's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation at any time prior to July 21, 2009.  

But for a period of incarceration, apparently between late 1989 and 1991, and the period from July 26, 2006, to August 31, 2007, following his total right knee replacement when the appellant was in receipt of a 100 percent schedular rating, the preponderance of the evidence shows that the appellant either was either working or attending school prior to July 21, 2009.  For example, at his October 1996 Board hearing, the appellant testified that, after he left his job at the power company in 1986, he took a job driving a truck.  At a September 2006 VA medical examination, the appellant reported that he had worked as a truck driver from 1991 to 2006.  Additionally, in clinical settings in January 2006, March 2006, September 2006, and December 2006, the appellant reported that he continued to work as a truck driver.  At a VA medical examination in October 2008, the appellant indicated that he continued to work 12 hours daily as a truck driver, working five to six days weekly.  In fact, at his February 2010 Board hearing, the appellant indicated that he continued to work at a truck driver until July 21, 2009, when he became old enough to retire.  

The Board has considered that, at a September 2014 VA medical examination, the appellant claimed that he had not worked from 1986 until 1991.  He further claimed that he had not worked as a truck driver since his knee replacement surgery in 2006.  The Board has also considered the February 1989 clinical record showing that the appellant had claimed at that time that he had not been able to return to work since his 1986 knee surgery.  The Board, however, finds that these statements are lacking in credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  

As set forth above, the appellant's statements were made during examinations to determine his entitlement to monetary benefits, either retroactive VA compensation benefits or additional workers' compensation benefits.  The fact that these statements contradict his other statements to the effect that he had been employed prior to July 26, 2006, raise significant questions regarding his veracity.  Moreover, the contemporaneous clinical records further contradict his contentions.  As set forth above, for example, contemporaneous clinical records establish that, following his February 1986 right knee surgery, the appellant was given a release to return to work in April 1986 and, in fact did so, performing light duty for the first six months.  According to subsequent clinical records, the appellant continued to work, but for a period of convalescence following May 1989 surgery.  Again, records show that he was released to return to work on June 15, 1989.  The Board again observes that the appellant was apparently incarcerated for a period, apparently between 1989 and 1991, during which time he was presumably not maintaining substantially gainful employment, but such a fact would not provide a basis for establishing a total rating based on individual unemployability under section 4.16.  

In any event, the Board notes that VA medical examiners have expressly concluded that the appellant's service-connected disabilities do not render him unable to secure or maintain substantially gainful employment.  For example, at a VA medical examination in October 2011, the examiner concluded that the appellant's service-connected right knee disability, as well as his now service-connected left knee disability, did not prevent employment, although his knee disabilities severely impacted his ability to engage in physical employment and mildly impacted sedentary employment.  

Additionally, in a January 2012 medical opinion, a VA examiner indicated that it was less likely than not that the appellant's service-connected right knee disability had rendered him unable to secure and follow a substantially gainful occupation between July 14, 1986, and July 26, 2006.  She explained that, given the nature of the pathology present, the appellant's right knee disability would likely have prevented more rigorous activities, but would have only very minimally impacted sedentary labor.  

The Board notes that the VA medical opinions specifically addressed the effect of the appellant's service-connected disabilities on his employment, and the discussion included specific reference to the pertinent evidence of record.  Given these factors, the Board assigns the VA medical examination reports significant probative weight on the question of whether the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation prior to July 26, 2006, and finds that they outweigh the appellant's lay contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board also notes that there is no other probative evidence of record suggesting that the appellant was unemployable due to his service-connected disabilities prior to prior to July 21, 2009.  The Board has considered the October 1989 letter from the appellant's private physician who indicated that, if the appellant was still on active duty presently, it would be his determination that the appellant was unfit for worldwide duty due to his service-connected right knee disability.  Although this letter suggests that the appellant's service-connected ability impacted his ability to perform strenuous physical activity, it is not necessarily probative of his ability to obtain or maintain any substantially gainful employment, to include more sedentary employment.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to a total rating based on individual unemployability due to service-connected disability prior to July 21, 2009.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 20 percent for residuals of a right knee injury, status post meniscectomies, for the period from July 14, 1986, to July 26, 2006, is denied.  

Entitlement to a separate initial 10 percent rating for right knee arthritis with limitation of motion for the period from July 14, 1986, to July 26, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a temporary total rating for residuals of a right knee injury, status post meniscectomies, for the period from May 2, 1989, to June 30, 1989, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a total rating based on individual unemployability due to service-connected disability prior to July 21, 2009, is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


